                                                                                                                           FILED
                                                                                                                  2019 Feb-12 PM 03:43
                                                                                                                  U.S. DISTRICT COURT
                                                                                                                      N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION
SHANNON LEA MARTIN,                                         }
                                                            }
         Plaintiff,                                         }
                                                            }
v.                                                          }     Case No.: 2:18-CV-2010-RDP
                                                            }
ELIJAH T. BRINGHAM, et al.,                                 }
                                                            }
         Defendants.                                        }
                                                            }

                                        MEMORANDUM OPINION

         This case is before the court on Defendants’ Motion to Dismiss Count Two of Plaintiff’s

Complaint. (Doc. # 5). The Motion has been fully briefed (Docs. # 11, 12) and is ripe for

decision. After careful review, and for the reasons explained below, the court concludes that

Defendants’ Motion is due to be granted.

I.       Background

         On January 15, 2017, Plaintiff Shannon Lea Martin was arrested for driving under the

influence of alcohol.1 (Doc. # 1 at ¶ 2; Doc. # 5-1). She was arrested by two Gardendale Police

Officers, Elijah Bringham and Stephen Eason (collectively, “Defendants”). (Doc. # 1 at ¶¶ 2-3).

Plaintiff alleges that she was sitting in a parked vehicle adjusting her clothing, when Defendants

approached her car and demanded she take a breathalyzer test and walk in a straight line. (Id. at



         1
           Although Plaintiff’s Complaint does not explicitly state that she was arrested for driving under the
influence of alcohol, Defendants attach to their Motion to Dismiss records of her conviction and her Notice of
Appeal. (Doc. # 5-1). Plaintiff does not dispute the validity of these records or argue that it would be improper for
the court to consider them in deciding the Motion to Dismiss. Accordingly, the court takes judicial notice of these
documents reflecting Plaintiff’s conviction in the Gardendale Municipal Court. See Davis v. Self, 960 F. Supp. 2d
1276, 1283 (N.D. Ala.) (explaining that a court may treat documents from prior state court adjudications as public
records); Federal Rule of Evidence 201(b)(2) (“The court may judicially notice a fact that is not subject to
reasonable dispute because it ... can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.”).


                                                           1
¶¶ 4-5). Plaintiff claims that Defendants then placed her in handcuffs with her hands behind her

back and seated her in the back seat of their patrol car. (Id. at ¶ 6).

        Plaintiff alleges that while she was sitting in the back of the patrol car, the handcuffs

came off of her right hand. (Id. at ¶¶ 7-8). She asserts that she made no attempt to resist or

escape, but raised her right hand to inform Defendants that the handcuff had come off. (Id. at ¶

8). According to Plaintiff, Defendant Bringham grabbed her by the arm, pulled her out of the

patrol car in a standing position, and “slammed [her] head into the door frame of the car severely

injuring her left eye.” (Id. at ¶¶ 10-12). Plaintiff further contends that both Defendants “seized

[her] and shoved [her] into the ground slamming her into the pavement of the parking lot.” (Id. at

¶ 13). Defendants reapplied the handcuffs while her stomach was pressed to the pavement. (Id. at

¶ 14). Finally, Plaintiff alleges that before she was taken to the Gardendale Jail, the Gardendale

Police Department transported her to UAB Hospital to receive treatment for her injuries. (Id. at ¶

17).

        On April 21, 2017, the Gardendale Municipal Court found Plaintiff guilty of driving

under the influence. (Doc. # 5-1 at 3). Thereafter, Plaintiff timely filed her Notice of Appeal with

the circuit court. (Id. at 1-2).

        Plaintiff raises two claims against Defendants under 42 U.S.C. § 1983. First, she claims

that while acting under color of law, Defendants violated her constitutional right to be free from

the use of excessive or unreasonable force during an arrest. (Id. at ¶¶ 19-24). Second, she alleges

that Defendants “intentionally committed acts that violated [her] constitutional right not to be

arrested without probable cause…by arresting [her] without probable cause.” (Id. at ¶¶ 25-29).




                                                   2
II.      Analysis

         In their Motion to Dismiss, Defendants argue that Count Two of Plaintiff’s Complaint is

barred by the Supreme Court’s ruling in Heck v. Humphrey, 512 U.S. 477, 487 (1994) because

her claim is not yet ripe for adjudication. (Doc. # 5 at 2). The court agrees that Count Two is not

properly before the court at this time because Plaintiff’s appeal is still pending before the state

circuit court. However, Defendants’ argument is perhaps better framed as a jurisdictional issue

governed by the Younger abstention doctrine.2 Accordingly, after careful review, the court finds

that Count Two is due to be dismissed without prejudice based on abstention grounds.

             A. Heck v. Humphrey

         In Heck v. Humphrey, the Supreme Court found that a § 1983 plaintiff cannot recover

damages3 for an allegedly unconstitutional conviction, unless she has shown “that the conviction

or sentence has been reversed on direct appeal, expunged by executive order, declared invalid by

a state tribunal authorized to make such determination, or called into question by a federal court's

issuance of a writ of habeas corpus.” 512 U.S. at 486-87. “A claim for damages bearing that

relationship to a conviction or sentence that has not been so invalidated is not cognizable under §

1983.” Id. at 487 (emphasis in original). If a favorable judgment for the plaintiff would

“necessarily imply the invalidity of [her] conviction or sentence…the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been


         2
           At any time, the court may sua sponte address the issue of subject matter jurisdiction. See Federal Rule of
Civil Procedure 12(h)(3) (“[i]f the court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action”); see also Gilam v. Harris, 2012 WL 1568676, at *4 (N.D. Ala. April 26, 2012) (discussing
Heck and Younger jurisdictional concerns, sua sponte). Here, although Heck does not bar Plaintiff from pursuing the
claim raised in Count Two of her complaint, the court sua sponte raises the Younger abstention doctrine as
jurisdictional grounds for dismissal.
         3
           Although the court’s ruling in Heck originally applied to § 1983 plaintiffs seeking money damages,
Heck's holding has since been extended to claims seeking declaratory or injunctive relief as well as money damages.
See Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005); Abella v. Rubino, 63 F.3d 1063, 1066 (11th Cir.1995).


                                                          3
invalidated.” Id. While the court agrees with Defendants that Plaintiff’s requested relief in Count

Two “necessarily impl[ies] the invalidity of [her] conviction,” Plaintiff’s currently pending

appeal for a trial de novo removes this claim from the grasp of the Heck bar.

       To determine whether the Heck bar applies to Fourth Amendment illegal arrest claims,

courts “must look both to the claims raised under § 1983 and to the specific offenses for which

the § 1983 claimant was convicted.” Vickers v. Donahue, 137 Fed.Appx. 285, 290 (11th

Cir.2005) (internal quotations omitted). Plaintiff’s conviction for driving under the influence of

alcohol would necessarily be invalidated by a finding that the arrest was made without probable

cause. More specifically, Plaintiff challenges the very existence of evidence justifying her arrest,

and by extension, her potential conviction. If there was no basis for Defendants to approach

Plaintiff, the arrest on which Plaintiff’s conviction stands would be improper.

       However, Defendants’ argument falters under closer scrutiny of the condition precedent

to the application of the Heck bar—whether Plaintiff can demonstrate that her conviction has

already been reversed or invalidated. Plaintiff asserts that her DUI “conviction has, in effect,

been reversed by direct appeal because the filing of the appeal itself vacates the conviction.”

(Doc. # 11 at 1-2). Plaintiff filed her appeal under Alabama Code § 12-14-70 (1975), which

states that all appeals of municipal court convictions must be made to the circuit court for a trial

de novo. A trial de novo means “the prior convictions are accorded no weight or effect, the

presumption of innocence is restored, and the State bears its burden anew to prove guilt beyond a

reasonable doubt.” Whitlow v. City of Sumiton, 2012 WL 4479269, at *5 (N.D. Ala. Aug. 31,

2012) (finding plaintiff’s municipal court convictions to be of “questionable legal significance”

once she perfected her appeal, but dismissing § 1983 claim on alternative grounds). Thus, the

very nature of a trial de novo implies that “[t]he appeal when taken operates to annul and vacate



                                                 4
the entire judgment of the justice of the peace.” Wheat v. State, 907 So. 2d 461, 462 (Ala. 2005)

(emphasis removed) (quoting Louisville & Nashville R.R. v. Lancaster, 121 Ala. 471, 473-74

(1899)). In light of this precedent, there is a substantial question as to whether Defendants are

entitled to a dismissal of Count Two based solely on Heck, because her appeal to the circuit court

for a trial de novo invalidated Plaintiff’s conviction.

           B. Application of the Younger Abstention Doctrine

       That being said, Defendants argument is better recast as a jurisdictional question of

abstention. Pursuant to the Younger abstention doctrine, the court may properly abstain from

exercising jurisdiction in order to avoid interfering with Plaintiff’s currently pending state

appeal. See Younger v. Harris, 401 U.S. 37 (1971). The Supreme Court in Younger held that

“abstention is required when (1) the proceedings constitute an ongoing state judicial proceeding,

(2) the proceedings implicate important state interests, and (3) there is an adequate opportunity in

the state proceedings to raise constitutional challenges.” Turner v. Broward Sheriff's Office, 542

Fed.Appx. 764, 766 (11th Cir. 2013). “Under Younger, this court must abstain when the criminal

prosecution in state court commenced before any proceedings of substance have taken place in

federal court.” Walker v. Roberson, 2017 WL 2374799, at *2 (N.D. Ala. Feb. 21, 2017) (quoting

Turner, 542 Fed. Appx. at 766). In determining whether the federal proceeding would interfere

with the state proceeding, “[the court] look[s] to the relief requested and the effect it would have

on the state proceedings.” Cano-Diaz v. City of Leeds, Ala., 882 F. Supp. 2d 1280, 1286 (N.D.

Ala. 2012) (quoting 31 Foster Children v. Bush, 329 F.3d 1255, 1276 (11th Cir.2003)).

       In Count Two, Plaintiff seeks a determination that Defendants lacked probable cause to

arrest her. (Doc. # 1 at ¶¶ 25-29). Applying the Younger elements, it is clear that a federal

determination of this claim would interfere with Plaintiff’s state appeal. First, Plaintiff filed her



                                                  5
appeal on April 27, 2017, and it is still pending before the circuit court. (Doc. # 5-1 at 1-2). The

court cannot address the merits of Count Two without making an explicit finding as to whether

Plaintiff’s DUI arrest was based on sufficient probable cause. Such a finding would directly

interfere with the circuit court’s adjudication of Plaintiff’s appeal. See Roberts v. Buchanah,

2017 WL 5247943, at *3 (N.D. Ga. June 16, 2017). Second, the state’s ability to prosecute DUI

charges represents an important state interest. Christman v. Crist, 315 Fed.Appx. 231, 232 (11th

Cir. 2009) (per curiam). Finally, Plaintiff is free to “raise [her] claim that [she] was arrested

without probable cause as a defense to [her] DUI charge” in the state proceeding. Roberts, 2017

WL 5247943, at *3. This court cannot interfere with that proceeding by deciding the probable

cause issue in advance. Given the foregoing ripeness and abstention concerns, Count Two is due

to be dismissed without prejudice on these abstention grounds. See Cano-Diaz, 882 F. Supp. 2d

at 1286.

III.   Conclusion

       For the reasons stated above, Defendants’ Motion to Dismiss Count Two of Plaintiff’s

Complaint (Doc. # 5) is due to be granted. Accordingly, Count Two is dismissed without

prejudice. An Order consistent with this Memorandum Opinion will be entered.

       DONE and ORDERED this February 12, 2019.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE




                                                 6
